           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 1 of 36




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 LEHMAN BROTHERS HOLDINGS INC.,                     Court File No.

                Plaintiff,

 v.                                                         COMPLAINT

 LENDINGTREE, LLC and
 LENDINGTREE, INC.

                Defendants.

      Plaintiff Lehman Brothers Holdings Inc. (“LBHI” or “Plaintiff”), the Plan

Administrator under the Modified Third Amended Joint Chapter 11 Plan of Lehman

Brothers Holdings Inc. and Its Affiliated Debtors (the “Plan”), by and through its

attorneys, for its Complaint against LendingTree, Inc. (“LendingTree Parent”) and

LendingTree, LLC (“LendingTree Sub” and with LendingTree Parent, the

“Defendants”), alleges with knowledge as to itself and on information and belief as

to all other matters, as follows:

                                NATURE OF ACTION

      1.      This action seeks to establish the liability of Defendants LendingTree

Parent and LendingTree Sub for the substantial damages caused by the selling of

defective mortgage loans through LendingTree Sub’s wholly owned subsidiary,

Home Loan Center, Inc. (“HLC”) to LBHI. Defendants controlled HLC at all relevant

times, and reaped substantial profits from its activities. Defendant LendingTree
                CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 2 of 36




Parent expressly assumed all relevant liabilities of HLC, and thus is liable as its

successor. Moreover, Defendants are liable as alter egos of HLC.

           2.       In this action, LBHI now seeks to enforce an allowed claim1 for

contractual indemnification for liabilities, losses, damages, claims, judgments, and

any other costs, fees, and expenses LBHI incurred as a result of HLC’s sale and/or

submission of defective mortgage loans in breach of HLC’s representations,

warranties, obligations, and/or covenants and/or for which LBHI incurred liability

due to HLC’s acts, failures to act and/or omissions (the “Defective Loans”) against

the bankruptcy estate.

           3.       LBHI sold the Defective Loans to the Federal National Mortgage

Association (“Fannie Mae”), the Federal Home Loan Mortgage Corporation

(“Freddie Mac”), and/or various RMBS trusts under agreements that included

representations and warranties about the Defective Loans that were coextensive

with those made by HLC. LBHI retained the right to seek indemnification from HLC

in the event it became liable for certain indemnification events. After Fannie Mae,

Freddie Mac, and the relevant RMBS trustees discovered that the mortgage loans

breached certain of those representations and warranties, they made claims upon

LBHI for losses suffered on the Defective Loans. In January and February 2014,

respectively, the United States Bankruptcy Court for the Southern District of New



1
    The order allowing the claim is expected to be entered imminently.


                                                           2
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 3 of 36




York (the “Bankruptcy Court”) approved settlements between (i) LBHI and Fannie

Mae (ECF No. 42153), and (ii) LBHI and Freddie Mac (ECF No. 42754). On March

15, 2018, the Bankruptcy Court entered an Order Estimating Claim Pursuant to

RMBS Settlement, resolving a majority of the RMBS trustee claims. LBHI also

settled several other RMBS trustee claims in the ordinary course. These settlements

triggered LBHI’s indemnification claims under the Agreements, as defined below,

with HLC.

      4.      In December 2013, ResCap Liquidating Trust (“ResCap”) sued HLC for

losses and liabilities incurred based on the defective loans that HLC sold to ResCap’s

predecessor, Residential Funding Company, LLC (“RFC”). A jury found HLC liable

in November 2018, and this Court entered judgment against HLC for approximately

$68.5 million in June 2019. Within a month after the June 2019 judgment, however,

HLC filed for bankruptcy, claiming that it did not have resources left even to bond

the appeal.

      5.      At the time HLC filed for bankruptcy, it was defending an adversary

proceeding for indemnification brought by LBHI before the Bankruptcy Court. As

that proceeding was stayed by HLC’s bankruptcy filing, LBHI filed a proof of claim

in HLC’s bankruptcy case. LBHI and the Chapter 7 Trustee for HLC settled the claim

for a liquidated amount of $13.3 million (the “Allowed Claim”). The order allowing




                                          3
             CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 4 of 36




the claim is expected to be signed and entered imminently, constituting an

enforceable judgment on the part of LBHI against the HLC estate.

        6.      However, HLC’s obligations to LBHI, as fixed in the Allowed Claim, are

enforceable against Defendants as well. By way of background, in May 2003,

LendingTree Sub (then known as LendingTree, Inc.) entered into an Agreement and

Plan of Merger with IAC/InterActiveCorp (then known as USA Interactive) (“IAC”)

and Forest Merger Corp., pursuant to which IAC acquired full ownership of

LendingTree Sub. LendingTree Sub changed its name to Tree, LLC in December

2004.

        7.      In 2004, LendingTree Sub acquired HLC, a residential mortgage loan

originator that was incorporated in California. HLC operated as a wholly owned

subsidiary of LendingTree Sub, which in turn is now a wholly owned subsidiary of

LendingTree Parent. At all relevant times, both LendingTree Sub and HLC were

controlled by Douglas Lebda, who was also the founder of the “LendingTree”

business and is the chairman and chief executive officer of LendingTree Parent.

        8.      Following the acquisition, LendingTree Sub controlled every aspect of

HLC’s business. It caused HLC to source mortgage loans from LendingTree’s family

of websites under the “LendingTree Loans” name. Moreover, it caused HLC to

continue to sell loans to purchasers in the secondary market, including to LBHI. In




                                            4
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 5 of 36




addition, Defendants also guaranteed the funding critical to the LendingTree Loans

business.

      9.      In August 2008, LendingTree Sub spun off from IAC (the “Spin-Off”).

As part of the Spin-Off, Defendant LendingTree Parent (then Tree.com, Inc.) was

incorporated and became the parent of LendingTree Sub. LendingTree Parent

expressly agreed to assume HLC’s liabilities, including those related to “LendingTree

Loans.”

      10.     By 2011, HLC faced a growing number of repurchase demands from

purchasers based on misrepresentations it had made concerning the credit quality

of mortgage loans it had sold in the secondary market. In response to this growing

liability, Defendants caused HLC to sell all of its operating assets, rendering it a mere

shell that would conduct no further business, and whose principal activity would be

distributing cash to Defendants and defending the claims for which Defendants

were co-liable.

      11.     In late 2013, RFC filed a complaint against HLC in Minnesota state

court, bringing claims for breach of contract and contractual indemnification in

connection with the defective loans sold to RFC in the secondary market. The action

was removed to this Court in 2014, and ResCap was substituted for RFC as the

plaintiff. LBHI filed an adversary proceeding against HLC in the Bankruptcy Court

in December 2016.



                                           5
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 6 of 36




      12.    Defendants caused HLC to litigate the claims against it, including by

LBHI, for several years. During that time, the majority of HLC’s cash was distributed

to Defendants or spent on professional fees defending those litigations. While the

HLC litigations were ongoing, Defendants paid numerous lawyers and other

professionals in connection with the contemplated bankruptcy of HLC. HLC did

not inform LBHI or the Bankruptcy Court that HLC did not have adequate funds to

pay any judgment. Instead, just one month after entry of ResCap’s judgment against

HLC for approximately $68.5 million, HLC filed for bankruptcy, for the first time

disclosing that it had no more than approximately $5.4 million in cash remaining.

      13.    Defendants, however, cannot escape the fact that LendingTree Parent

expressly assumed all of HLC’s relevant liabilities, including LBHI’s Allowed Claim,

and controlled and profited handsomely from HLC, before HLC became an empty

shell and ultimately filed for bankruptcy.

      14.    By this action, LBHI seeks to enforce its $13.3 million Allowed Claim

against Defendants.

                                     PARTIES

      15.    On September 15, 2008, Plaintiff LBHI commenced a voluntary case

under chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for

the Southern District of New York. LBHI is a Delaware corporation with its principal

place of business in New York, New York.




                                             6
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 7 of 36




      16.   Defendant LendingTree Sub is a Delaware limited liability company

with its principal place of business at 11115 Rushmore Drive, Charlotte, North

Carolina 28277. LendingTree Sub was originally incorporated as LendingTree, Inc.

in June 1996. In May 2003, LendingTree Sub entered into an Agreement and Plan of

Merger with IAC and Forest Merger Corp., pursuant to which IAC acquired all of

LendingTree Sub’s stock. LendingTree Sub converted to Tree, LLC in December

2004, and is now called LendingTree, LLC.

      17.   In August 2008, LendingTree Sub spun off from IAC. As part of that

transaction, Defendant LendingTree Parent was incorporated as a publicly traded

company named Tree.com, Inc. and became the parent of LendingTree Sub.

Tree.com, Inc. subsequently changed its name to Tree, Inc., and is now called

LendingTree, Inc.

      18.   Defendant LendingTree Parent is a publicly traded corporation

incorporated in Delaware with its principal place of business at 11115 Rushmore

Drive, Charlotte, North Carolina 28277.

      19.   LendingTree Parent is the sole member of LendingTree Sub.

LendingTree Sub is the sole shareholder of HLC and owns 100% of HLC’s stock.

Lebda is the chief executive officer, chairman of the board, and a shareholder of

LendingTree Parent, the sole manager of LendingTree Sub, and until February 2019,




                                          7
            CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 8 of 36




was the sole director of HLC. In February 2019, Lebda appointed Kyle Everett of

Development Specialists, Inc. as HLC’s sole director.

        20.      Non-party HLC is a California corporation with its principal place of

business at 11115 Rushmore Drive, Charlotte, North Carolina 28277. HLC is a second-

generation Internet-based direct mortgage lender that was incorporated in

California in September 2000 under the name FreeApprovalFinder.com, Inc. It

changed its name to Home Loan Center, Inc. on March 8, 2002.                                          HLC sold

substantially all of its operating assets to Discover Bank (“Discover”) in 2012.

However, Tree.com, Inc. (now LendingTree Parent) kept all pre-closing liabilities

and repurchase, warranty, and indemnification liabilities associated with any HLC

mortgage loans. Since 2012, HLC has conducted no new business, and its principal

and essentially only activity has been the litigation of claims arising from its

origination of residential mortgage loans. On July 21, 2019, HLC filed a chapter 11

bankruptcy petition in the United States Bankruptcy Court for the Northern District

of California.2 On September 16, 2019, HLC’s chapter 11 case was converted into a

chapter 7 case, and its estate is currently in liquidation.

        21.      LBHI brought an adversary proceeding against HLC in December 2016

in the United States Bankruptcy Court for the Southern District of New York for



2
 For the avoidance of doubt, this Complaint does not name HLC as a party, nor does it assert any claim against or
seek any relief from HLC or its bankruptcy estate. Nor does this Complaint assert any claims of or on behalf of HLC
or its bankruptcy estate, or any trustee or debtor in possession in HLC’s bankruptcy case.



                                                         8
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 9 of 36




breach of contract and indemnification in connection with HLC’s sale of defective

mortgage loans to LBHI in the secondary market.

      22.    Non-party Douglas Lebda is an individual who, on information and

belief, is and has been a resident of North Carolina at all times relevant to this

Complaint.

                           JURISDICTION AND VENUE

      23.    The Court has subject matter jurisdiction over this matter pursuant to

28 U.S.C. § 1334(b) because it is related to LBHI’s chapter 11 bankruptcy case, in that

LBHI brings this claim as Plan Administrator to recover amounts owed to the Estate,

which currently remains in administration.

      24.    Defendants consented to personal jurisdiction before the courts in

Minnesota, including this Court, by appointing an agent for receipt of service of

process in Minnesota.

      25.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because (i)

all defendants are subject to the Court’s personal jurisdiction and, thus, reside in

this District for purposes of venue, (ii) the cause of action arose, in part, in

Minnesota, since certain of the mortgage loans sold to LBB originated in Minnesota,

(iii) Defendant LendingTree Parent expressly assumed all repurchase, warranty, and

indemnification liabilities associated with any HLC mortgage loans, and (iv)

litigating the case in this Court would be convenient for the parties and witnesses

because the case ResCap Liquidating Trust v. LendingTree, LLC and LendingTree,

                                          9
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 10 of 36




Inc., Court File No. 19-cv-02360, that is pending before this Court is substantially

identical to this action, in that both actions seek to enforce HLC’s fixed

indemnification liabilities for defective mortgage loans against Defendants in their

capacity as successors, alter egos, and/or principals of HLC. Laying venue in this

District would promote efficiency and coordination, and it would obviate the risk of

inconsistent judgments.

                               FACTUAL BACKGROUND

      A. LendingTree acquired HLC and subsequently controlled its
            operations.

      26.     HLC, then FreeApprovalFinder.com, was incorporated in California in

2000 and was headquartered in Irvine, California. It changed its name to Home

Loan Center, Inc. on March 8, 2002.         HLC made mortgage loans directly to

consumers as the industry’s first full spectrum online retail mortgage lender. It was

a top ten online direct lender, approved in all 50 states.

      27.     In September 2004, LendingTree Sub (then LendingTree, Inc.) entered

into an agreement to acquire all of HLC’s outstanding stock. The transaction was

completed in December 2004. After LendingTree Sub acquired HLC, LendingTree

Sub operated its lending business through HLC.               The business consisted of

originating mortgage loans and selling those loans to secondary market purchasers,

including LBHI’s affiliates.




                                          10
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 11 of 36




      28.      LendingTree Sub controlled every aspect of HLC’s business and

exploited HLC for its own gain. LendingTree Sub’s domination and exploitation of

HLC is demonstrated by, among other things, the following:

      a.     LendingTree Sub operated HLC under the brand name “LendingTree

             Loans,” and HLC did business as “LendingTree Loans.”

      b. HLC’s revenues were primarily derived from the origination and sale of

             loans branded as “LendingTree Loans.” “LendingTree Loans”-branded

             loan originations were primarily sourced from consumer loan requests

             received by the LendingTree family of websites and phone platforms.

      c.     Most of HLC’s customer leads were generated by the LendingTree

             network and originated under the name “LendingTree Loans.”

      d. Only a small portion of HLC’s customer leads were sourced from non-

             LendingTree channels, such as third-party lead aggregators, direct mail

             marketing campaigns, and HLC’s own website. HLC only used its own

             brand name—Home Loan Center—when offering loans through third-

             party resources.

      e.     LendingTree Sub funded HLC’s business through warehouse lines of

             credit entered into and/or guaranteed by LendingTree Sub.

      f.     LendingTree Sub would not permit HLC to retain sufficient capital or

             obtain sufficient credit to hold onto loans for longer than 30 days.



                                            11
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 12 of 36




      B. Defendants expressly assumed all of HLC’s liabilities.

      29.    In May 2003, LendingTree Sub (then LendingTree, Inc.) entered into

an Agreement and Plan of Merger with IAC, pursuant to which IAC acquired all of

LendingTree Sub’s stock.

      30.    In August 2008, LendingTree Sub spun off from IAC. As part of the

Spin-Off, LendingTree Parent (then Tree.com, Inc.) was incorporated and became

the parent of LendingTree Sub. In addition, as part of the Spin-Off, Defendant

LendingTree Parent expressly agreed to assume all of HLC’s liabilities, including

those related to “LendingTree Loans.”

      31.    In a 2008 S-1 filing following the Spin-Off, LendingTree Parent (then

Tree.com, Inc.) disclosed (at page F-32) that “Tree.com will assume all of the

liabilities related to the Tree.com Businesses,” and defined “Tree.com Businesses” as

“LendingTree Loans,” which was the dba for HLC (at 58-59). A copy of the 2008 S-1

is attached as Exhibit 1.

      32.    In the same 2008 S-1 filing (at page 58), LendingTree Parent stated that

its financial statements and disclosures “reflect the contribution or other transfer to

Tree.com of all the subsidiaries and assets and the assumption by Tree.com of all

the liabilities relating to the Tree.com Businesses in connection with the spin-

off” (emphasis added).




                                          12
         CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 13 of 36




       33.    The Separation and Distribution Agreement implementing the Spin-

Off confirms that LendingTree Parent assumed all of HLC’s liabilities relating to

LendingTree Loans. That agreement is attached as Exhibit 2.

       34.    That agreement provides, in section 2.03(b), that: “Each Spinco agrees

to accept, assume and faithfully perform, discharge and fulfill all of its

Corresponding Liabilities . . . .” “Spinco” was defined (at 1) to include “Tree Spinco,”

which is LendingTree Parent (then Tree.com, Inc.). “Corresponding Liabilities” was

defined (at 6) as “with respect to Tree Spinco, any Tree Entity or the Tree Group . .

. the Tree Liabilities.”

       35.    Section 2.10(g) defined “Tree Liabilities” as including “any Liability of a

Spun Entity, whether arising or accruing prior to, on or after the Effective Time . . .

shall be a Corresponding Liability of such Spun Entity’s Corresponding Group.”

Section 2.10(h) defined “Tree Liabilities” to include “any Liability relating to, arising

out of, or resulting from the conduct of, a Spun Business . . . whether arising or

accruing prior to, on or after the Effective Time and whether the facts on which it is

based occurred on, prior to or after the Effective Time . . . shall be a Corresponding

Liability of such Spun Business’ Corresponding Group.”

       36.    “Corresponding Group” means “with respect to the Lending and Real

Estate Business . . . the Tree Group.” Id. at 5. “Tree Group” means Tree Spinco, the




                                           13
         CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 14 of 36




Tree Entities, and each other person “that is a direct or indirect Subsidiary of Tree

Spinco . . . .” Id. at 19.

        37.    Public filings following the Spin-Off confirm that LendingTree Parent

assumed HLC’s liabilities, including those relating to the LendingTree Loans and,

specifically, repurchase and indemnification obligations.

        38.    For example, in its 2008 10-K filing on February 27, 2009 (at page 50),

LendingTree Parent stated that “[t]he historical consolidated financial statements

of Tree.com and its subsidiaries reflect the contribution or other transfer of

Tree.com of all the subsidiaries and assets and the assumption by Tree.com of all

the liabilities relating to the Tree.com Businesses in connection with the spin-

off and the allocation to Tree.com of certain IAC corporate expenses relating to the

Tree.com Businesses” (emphasis added). A copy of the 2008 annual 10-K filing is

attached as Exhibit 3. Similar disclosures were included in other LendingTree

Parent filings with the Securities and Exchange Commission (“SEC”) through at least

2011.

        39.    Moreover, in its 2011 annual 10-K filed April 16, 2012 (at page 81),

LendingTree Parent stated:          “Tree.com will continue to be liable for

indemnification obligations, repurchase obligations and premium repayment

obligations following the anticipated sale of substantially all of the operating assets

of the LendingTree Loans business to Discover. . . . We plan to negotiate with



                                          14
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 15 of 36




secondary market purchasers to settle any then-existing and future contingent

liabilities” (emphasis added). See also id. at 11 (“We [defined as LendingTree Parent]

will continue to be liable for these indemnification obligations, repurchase

obligations and premium repayment obligations following the anticipated sale of

substantially all of the operating assets of our LendingTree Loans business to

Discover.”). A copy of 2011 10-K filing is attached as Exhibit 4.

       C. Defendants forced HLC to sell all of its operating assets but
             retained certain liabilities.

       40.     In connection with the sales of residential mortgage loans to secondary

market purchasers, HLC would routinely make representations to those purchasers

regarding, among other things, borrower credit information, loan documentation,

and collateral. The secondary market purchasers included LBHI’s affiliates; those

LBHI affiliates transferred the mortgage loans to LBHI and assigned to LBHI their

rights vis-à-vis HLC under the applicable agreements.

       41.     HLC’s representations to purchasers were consistently false and

subjected HLC to a significant number of repurchase demands. Indeed, by early

2011, HLC was subject to a growing number of repurchase demands based on

defective mortgage loans it had sold to secondary market purchasers. As set forth

in their own SEC filings, Defendants realized that they could be subject to significant

liabilities in connection with the origination and sale of defective mortgage loans by

HLC.



                                             15
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 16 of 36




      42.    In May 2011, LendingTree Parent, LendingTree Sub, and HLC entered

into an asset purchase agreement (“APA”) with Discover Bank. Pursuant to the APA,

HLC sold all of its operating assets to Discover for $55.9 million (the “Sale

Proceeds”). The sale closed in June 2012 (the “2012 Sale”). $17.1 million of the $55.9

million Sale Proceeds were held in escrow “pending the resolution of certain actual

and/or contingent liabilities that remain[ed] [LendingTree Parent’s] responsibility

following such sale.” A copy of the APA is attached as Exhibit 5.

      43.    In the APA, Discover expressly disclaimed the assumption of pre-

closing liabilities and repurchase, warranty, and indemnification liabilities

associated with any HLC mortgage loans. The APA provided that these “Excluded

Liabilities” would “remain the sole responsibility of . . . Parent and its Affiliates (as

applicable),” and defined the Excluded Liabilities as “every Liability of Parent and its

Affiliates (including the Subsidiaries),” including the repurchase, warranty, and

indemnification obligations associated with HLC’s mortgage loans.             The APA

defined the “Parent” as LendingTree Parent (then called Tree.com, Inc.).

      44.    Since 2012, HLC has operated as a shell company and has not

conducted any business.       It has no inventory, real property, equipment, or

employees.    HLC substantially completed its “wind down” in or around the

beginning of 2015, and since that time, its activities have been limited to disputing

claims brought by plaintiffs concerning its defective mortgages, and occasionally



                                           16
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 17 of 36




releasing legacy recorded interests on properties for which it had assigned away any

interest in the applicable mortgage years ago. Following the 2012 Sale, HLC’s assets

primarily consisted of the Sale Proceeds. HLC’s sole director, Lebda, was the CEO

and Chairman of LendingTree Parent, which was the sole member of LendingTree

Sub.

         D. LBHI asserts claims for contractual indemnification against HLC.

         45.      By way of background, at all relevant times, LBHI engaged in the

purchase and sale of mortgage loans directly or through affiliates, including Lehman

Brothers Bank, FSB (“LBB”), then sold the loans to third parties, including Fannie

Mae, Freddie Mac, and RMBS trusts.

         46.      At all relevant times, HLC engaged in mortgage origination, as well as

the sale of mortgage loans on the secondary market to entities such as LBB and

LBHI.

               a. The agreements governing HLC’s relationship with LBB and LBHI.

         47.      LBHI’s claims for contractual indemnification arose out of HLC’s sale

of residential mortgage loans to LBHI’s assignor, LBB, under on or more Loan

Purchase Agreements with LBB (each a “LPA”).3

         48.      The LPAs specifically incorporated the terms and conditions of the

Seller’s Guide of loan administrator, Aurora Loan Services LLC (the “Seller’s Guide,”


3
  Although the language of certain agreements referenced in this Complaint (such as the LPAs and the Seller’s
Guide, as updated from time to time) may vary slightly, they were generally consistent in all material respects of
relevance to the claims asserted by LBHI against HLC.


                                                         17
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 18 of 36




together with the LPAs, the “Agreements”) which set forth additional duties and

obligations of HLC. The Seller’s Guide in its entirety was valid and binding on HLC.

      49.      The Agreements set forth the duties and obligations of the parties with

respect to the purchase and sale of mortgage loans, including but not limited to

purchase price, delivery, and conveyance of the mortgage loans and mortgage loan

documents.

      50.      The Agreements also set forth HLC’s duties and obligations regarding

underwriting; representations and warranties concerning the parties and individual

mortgage loans purchased, sold or submitted; and HLC’s indemnification

obligations.

      51.      Pursuant to the Agreements, HLC sold Defective Loans to LBB that

resulted in LBHI being exposed to and incurring liability, as described further below.

      52.      The parties agreed that HLC’s obligations would extend to any

subsequent purchasers and/or assignees, such as, in this case, LBHI. The Seller’s

Guide defined the “Purchaser” as LBB and, among others, its “successors and/or

assigns.” See Seller’s Guide § 8.

      53.      In conjunction with the sale by LBB to LBHI of the Defective Loans,

LBB assigned to LBHI all of its rights and remedies under the Agreements pertaining

to the Defective Loans.




                                          18
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 19 of 36




      54.     Further, the Seller’s Guide provided that LBHI, as a subsequent holder

of any Mortgage Loan, “shall be a third party beneficiary” of the LPAs.

            b. HLC makes representations and warranties to LBB.

      55.     Accordingly, LBHI as the “assignee” and third-party beneficiary of the

LPAs, and as “subsequent holder” of the Defective Loans, was entitled to all the

benefits of the Agreements, including the right to contractual indemnification.

      56.     With respect to each of the loans sold to LBHI (as, among other

things, LBB’s assignee) under the LPAs, HLC made a number of representations,

warranties,   and    covenants   concerning     the   quality,   characteristics,   and

underwriting of the mortgage loans; the property securing the mortgage loans; and

the borrowers.

      57.     Specific examples of HLC’s representations, warranties and covenants

included, but were not limited to, the following:

              No document, report or material furnished to Purchaser
              in any Mortgage Loan File or related to any Mortgage Loan
              (including, without limitation, the Mortgagor’s
              application for the Mortgage Loan executed by the
              Mortgagor), was falsified or contains any untrue
              statement of fact or omits to state a fact necessary to make
              the statements contained therein not misleading. Seller’s
              Guide § 703(1).

              Seller . . . has duly and faithfully complied with and will
              continue to comply with: (i) all applicable laws, rules,
              regulations, decrees, pronouncements, directives, orders
              and contractual requirements with respect to the
              origination, closing, underwriting, processing and



                                          19
CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 20 of 36




    servicing of each Mortgage Loan . . . . Seller’s Guide §
    703(8).

    The documents, instruments and agreements submitted
    for loan underwriting were not falsified and contain no
    untrue statement of material fact or omit to state a
    material fact required to be stated therein or necessary to
    make the information and statements therein not
    misleading. No fraud was committed in connection with
    the origination of the Mortgage Loan. The Seller has
    reviewed all of the documents constituting the Mortgage
    Loan File and has made such inquiries as it deems
    necessary to make and confirm the accuracy of the
    representations set forth herein. Seller’s Guide § 703(12).

    There is no default, breach, violation or event of
    acceleration existing under the Mortgage or the Note and,
    no event has occurred or condition exists that, with the
    passage of time or with notice and the expiration of any
    grace or cure period, would constitute a default, breach,
    violation or event of acceleration and neither Seller nor its
    predecessors has waived any default, breach, violation or
    event of acceleration. Seller’s Guide § 703(18).

    The Mortgage Loan has been originated and processed by
    Seller or Seller’s correspondent in accordance with, and
    conforms with, the terms of this Seller’s Guide and the
    Loan Purchase Agreement, and the Mortgage Loan has
    been underwritten in accordance with Underwriting
    Guidelines in effect as of the date of the Delivery
    Commitment applicable to the Mortgage Loan. The
    Mortgage Loan complies with all the requirements of the
    related Program Profile applicable to such Mortgage Loan
    . . . . Seller’s Guide § 703(21).

    The Mortgaged Property is lawfully occupied under
    applicable law, unless properly disclosed to Purchaser. All
    inspections, licenses and certificates required to be made
    or issued with respect to all occupied portions of the
    Mortgaged Property, or with respect to the use and


                                 20
      CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 21 of 36




           occupancy of the same (including, without limitation,
           certificates of occupancy and fire underwriting
           certificates), have been made or obtained by Seller or
           Seller’s correspondent from the appropriate authorities.
           The Mortgagor represented at the time of origination of
           the Mortgage Loan that the Mortgagor would occupy the
           Mortgaged Property as the Mortgagor’s primary
           residence, if applicable. Seller’s Guide § 703(24).

           Notwithstanding anything contained elsewhere in this
           Seller’s Guide or the Loan Purchase Agreement, Seller
           hereby represents and warrants that all appraisals and
           other forms of real estate valuation conducted in
           connection with each Mortgage Loan comply with
           applicable federal and state law, including without
           limitation, the Financial Institutions Reform, Recovery
           and Enforcement Act of 1989 as applicable, and the
           requirements of Fannie Mae or Freddie Mac and the
           Seller’s Guide and were conducted and delivered prior to
           approval of the Mortgage Loan application by either (i) in
           the case of an appraisal, by a qualified appraiser, duly
           appointed by the Seller, or (ii) a valuation method meeting
           the requirements of the Seller’s Guide. The fair market
           value of the Mortgaged Property as indicated by the
           property appraisal or valuation is materially accurate. Any
           appraiser, inspector or other real estate professional
           engaged in the valuation of the Mortgaged Property has
           no interest, direct or indirect, in the Mortgaged Property
           or in any security thereof. The compensation of any
           appraiser, inspector or other real estate professional
           engaged in the valuation of the Mortgaged Property was
           not affected by the approval or disapproval of the
           Mortgage Loan. Seller’s Guide § 703(36).

     58.   To the extent HLC was also the underwriter of certain loans as

permitted under the Seller’s Guide or other applicable agreements, HLC




                                       21
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 22 of 36




additionally represented, warranted, and covenanted in Section 717(1) of the Seller’s

Guide that with respect to such loans:

              All underwriting performed by Seller hereunder shall be
              in strict compliance with the underwriting guidelines and
              product descriptions contained in the Seller’s Guide and
              such other guidelines and requirements as may be
              provided to Seller in writing from time to time.

      59.     HLC represented and/or warranted in Section 702(5) of the Seller’s

Guide that it had the ability to perform its obligations under, and satisfy all

requirements of, the LPAs.

      60.     LBHI (as, among other things, LBB’s assignee) relied upon the

representations and warranties contained in the Agreements in purchasing the

Defective Loans. Specifically, Section 701 of the Seller’s Guide provides that:

              Seller acknowledges that Mortgage Loans are purchased
              in reliance upon: (i) the truth and accuracy of Seller’s
              representations and warranties set forth in the Loan
              Purchase Agreement and this Seller’s Guide, each of which
              representations and warranties relates to a matter
              material to such purchase; and (ii) Seller’s compliance
              with each of the agreements, requirements, terms,
              covenants and conditions set forth in the Loan Purchase
              Agreement and this Seller’s Guide.

            c. HLC owes indemnification obligation to LBHI under the LPAs.

      61.     HLC agreed to indemnify LBHI (as, among other things, LBB’s

assignee) from liabilities, claims, judgments, losses and expenses it might sustain

as a result of the Defective Loans, including attorneys’ fees. Section 711 of the




                                          22
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 23 of 36




Seller’s Guide, entitled “Indemnification and Third Party Claims,” provides, in

pertinent part, as follows:

              In addition to any repurchase and cure obligations of
              Seller . . . Seller shall indemnify Purchaser and Purchaser’s
              designee (including, without limitation, any subsequent
              holder of any Note) from and hold them harmless against
              all claims, losses, damages, penalties, fines, claims,
              forfeitures, lawsuits, court costs, reasonable attorney’s
              fees, judgments and any other costs, fees and expenses
              that the Purchaser may sustain in any way related to or
              resulting from any act or failure to act or any breach of any
              warranty, obligation, representation or covenant
              contained in or made pursuant to this Seller’s Guide or the
              Loan Purchase Agreement by any agent, employee,
              representative or officer of Seller or Seller’s
              correspondent. In addition to any and all other obligations
              of Seller hereunder, Seller agrees that it shall pay the
              reasonable attorney’s fees of Purchaser incurred in
              enforcing Seller’s obligations hereunder . . . .

            d. LBHI settles its liabilities with Fannie Mae, Freddie Mac, and the
               RMBS trusts.

      62.     When LBB acquired loans from HLC and others, it typically did not

hold those loans on its books. The loans it acquired from HLC and other entities,

including the Defective Loans, were sold to LBHI, and then sold to other industry

participants, including Fannie Mae, Freddie Mac, and various RMBS trusts.

      63.     When LBHI sold the Defective Loans to these entities, it relied on

information provided to LBB by HLC, and LBHI itself made representations and

warranties to Fannie Mae, Freddie Mac, and/or the RMBS trusts based, in part, on

the representations HLC made to LBB.



                                           23
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 24 of 36




      64.    Eventually, Fannie Mae, Freddie Mac, and various RMBS trusts

discovered breaches of representations, warranties, and/or covenants in the

Defective Loans.

      65.    Fannie Mae, Freddie Mac, and the RMBS trusts filed proofs of claim in

LBHI’s bankruptcy proceeding to recover for losses on the Defective Loans and other

loans sold to LBB.

      66.    Many of the loans at issue in the proofs of claims, and all of the

Defective Loans, contained defects which caused LBHI to incur losses, judgments,

costs, expenses, attorneys’ fees, and liability to Fannie Mae, Freddie Mac, and the

RMBS trusts.

      67.    LBHI was forced to defend against and eventually settle with Fannie

Mae, Freddie Mac, and the RMBS trusts.

      68.    The Bankruptcy Court approved LBHI’s settlements, including loan-

level damages amounts for each Defective Loan, finding the settlements to be

“reasonable and appropriate.”

      69.    The types of defects which caused LBHI to incur expenses, costs, losses,

judgments, attorneys’ fees, and liability to Fannie Mae, Freddie Mac, and the RMBS

trusts include but are not limited to defects concerning the quality and

characteristics of the loans, the creditworthiness of the borrowers, and the value and

characteristics of the collateral, such as with respect to the income, employment,



                                         24
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 25 of 36




assets, and debt obligations of the borrowers, the intended and actual occupancy

status of the properties, the appraised value of the properties and compliance with

appraisal standards, among other things; defects concerning underwriting and the

collection and review of the loan application and supporting documentation; and

defects concerning origination practices generally, including compliance with

applicable laws, rules, regulations, decrees, pronouncements, directives, orders, and

guidelines.

      70.     The liability incurred by LBHI to Fannie Mae, Freddie Mac, and/or the

RMBS trusts was the result of HLC’s acts, failures, omissions, and breaches of its

representations, warranties, obligations, and/or covenants, which representations,

warranties, obligations, and/or covenants are co-extensive with the representations

and warranties LBHI made to Fannie Mae, Freddie Mac, and the RMBS trusts.

            e. HLC was obligated to indemnify LBHI.

      71.     HLC agreed to indemnify LBHI (as, among other things, LBB’s

assignee) from liabilities, claims, judgments, losses, attorneys’ fees, and expenses it

might sustain as a result of the Defective Loans.

      72.     LBHI demanded that HLC indemnify LBHI for its share of LBHI’s

liability to Fannie Mae, Freddie Mac, and/or the RMBS trusts, which demands were

refused by HLC in breach of is contractual indemnification obligations.

Accordingly, LBHI filed an adversary proceeding against HLC in the Bankruptcy

Court to recover the amounts owed by HLC to the LBHI estate.

                                          25
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 26 of 36




      E. HLC files for bankruptcy.

      73.     On June 21, 2019, the Court entered a judgement in favor of ResCap

against HLC for $68,484,502.06. On July 19, 2019, HLC filed a notice of appeal. On

July 21, 2019, HLC filed a chapter 11 petition in the Northern District of California. In

re Home Loan Center, Inc., 5:19-bk-51455 (MEH).            HLC disclosed that it had

approximately $11 million in assets. Of that $11 million, about $5.4 million was cash.

The rest consisted of retainers paid to various restructuring professionals, an

ownership interest in HLC Escrow, Inc., and certain tax attributes.

      74.     On September 16, 2019, HLC’s chapter 11 case was converted to a

chapter 7 case, and the estate entered into liquidation.

      75.     The United States Bankruptcy Court overseeing HLC’s bankruptcy case

is expected to enter an order allowing LBHI’s claim in the amount of $13.3 million.

This Allowed Claim will have the same force and effect as a court judgment.

      F. Defendants continue to recognize that they are responsible for
            HLC’s liabilities.

      76.     At all relevant times, Defendants have represented to the public that

they were responsible for HLC’s liabilities.

      77.     From 2011 to 2018, LendingTree Parent’s annual filings with the SEC

explicitly acknowledged its responsibility for HLC’s liabilities.

      78.     In its 2011 10-K (at 81), LendingTree Parent (then Tree.com, Inc.) stated:

“Tree.com will continue to be liable for indemnification obligations, repurchase



                                           26
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 27 of 36




obligations and premium repayment obligations following the anticipated sale of

substantially all of the operating assets of the LendingTree Loans business to

Discover. . . . We plan to negotiate with secondary market purchasers to settle any

then-existing and future contingent liabilities . . . .”

       79.    In its 2013 10-K (at 8), LendingTree Parent disclosed that:      “[w]e

continue to be liable for [HLC’s] indemnification obligations, repurchase obligations

and premium repayment obligations following the sale of substantially all of the

operating assets of our LendingTree Loans business [HLC].” In the same filing,

LendingTree Parent disclosed (at 29) estimates of “our exposure related to our

obligation to repurchase loans previously sold to investors” and referenced its

difficulties in estimating “our maximum exposure for breaches of the

representations and warranties LendingTree Loans made to the investors”

(emphasis added). A copy of the 2013 10-K is attached as Exhibit 6.

       80.    In its 2018 10-K, LendingTree Parent disclosed that ResCap had

obtained a jury verdict of $28.7 million against HLC and that it was seeking both

prejudgment interest and attorney fees. LendingTree Parent stated (at 13): “We

have incurred substantial legal fees in this matter,” and “[t]he ultimate outcome of

the [ResCap Litigation] and the outcomes of other pending of indemnification

claims, repurchase obligations or premium repayments beyond our reserves for

these contingencies, including legal fees we incur, may have a material and adverse



                                            27
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 28 of 36




effect on our business, financial condition and results of operations” (emphasis

added). LendingTree Parent also made a provision of $1 million for the claims

asserted by LBHI on the consolidated balance sheet. A copy of the 2018 10-K is

attached as Exhibit 7.

      81.     In its 2019 10-K, which was filed on July 25, 2019—four days after HLC’s

bankruptcy—LendingTree Parent (at 30) continued to estimate a liability of $1

million for LBHI’s claims as of June 30, 2019. LendingTree Parent also attributed (at

41) losses to its “LendingTree Loans business formerly operated by our [HLC]

subsidiary.” And, LendingTree Parent disclosed (at 45) that HLC’s creditors could

assert claims “directly against our company [which] could result in losses to us”

(emphasis added). A copy of the 2019 10-Q is attached as Exhibit 8.

                              COUNT ONE
            (DECLARATORY RELIEF AGAINST LENDINGTREE PARENT)

      82.     Plaintiff realleges each and every allegation set forth in Paragraphs 1

through 81 as if fully set forth herein.

      83.     An actual controversy has arisen and now exists between LBHI and

LendingTree Parent. LBHI contends, but is informed and believes that LendingTree

Parent denies, that LendingTree Parent is liable to LBHI for the amounts due under

the Allowed Claim because it has expressly assumed HLC’s repurchase and

indemnification liabilities, including, specifically, the liabilities reflected in the

Allowed Claim.



                                           28
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 29 of 36




      84.       The following facts (among other facts alleged above and to be

developed in discovery) evidence LendingTree Parent’s express agreement and

acknowledgement that it has assumed responsibility for HLC’s liabilities, including

to LBHI:

      a.     When Lending Tree Sub was spun off from IAC, LendingTree Parent (then

             Tree.com, Inc.) expressly agreed to assume all of HLC’s liabilities related

             to “LendingTree Loans,” which was HLC’s dba.

      b. From 2008 to 2018, LendingTree Parent’s filings with the SEC explicitly

             acknowledged responsibility for HLC’s repurchase and indemnification

             liabilities.

      c.     During the 2012 sale of HLC’s assets to Discover, LendingTree Parent

             acknowledged that it was liable for repurchase, warranty, and

             indemnification obligations.

      d. Defendants guaranteed repurchase agreements and warehouse credit

             facilities between HLC and Citibank, and between HLC and Credit Suisse,

             which provided financing for HLC until the completion of the sale to

             Discover. Upon information and belief, Defendants guaranteed HLC’s

             agreements because they knew they were responsible for HLC’s

             obligations. Upon information and belief, Discover knew Defendants had

             guaranteed HLC’s repurchase agreements and warehouse credit facilities,



                                            29
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 30 of 36




            and any reasonable purchaser would expect the reason for those

            guarantees was that Defendants were responsible for HLC’s losses.

      85.     LBHI seeks a judicial determination of the respective rights and duties

of LBHI and LendingTree Parent with respect to the foregoing. In particular, LBHI

seeks a declaration that LendingTree Parent expressly assumed the liabilities of HLC

and as such, LendingTree Parent is liable to LBHI for the amounts due under the

Allowed Claim. Such a declaration is necessary and appropriate at this time in order

to ensure that LBHI may ascertain its rights with respect to the Allowed Claim.

                             COUNT TWO
             (DECLARATORY RELIEF AGAINST LENDINGTREE SUB
                      AND LENDINGTREE PARENT)

      86.     Plaintiff realleges each and every allegation set forth in Paragraphs 1

through 85 as if fully set forth herein.

      87.     An actual controversy has arisen and now exists between LBHI and

Defendants. LBHI contends, but is informed and believes that Defendants deny,

that each of the Defendants is liable to LBHI for the amounts due under the Allowed

Claim because they are HLC’s alter egos.

      88.     There was such unity of interest between Defendants and HLC that

their separate personalities did not in reality exist.     The unity of interest is

demonstrated by the following facts (among other facts alleged above and to be

developed in discovery):




                                           30
     CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 31 of 36




a.     LendingTree Parent wholly owns LendingTree Sub, which wholly owns

       HLC. Lebda, who is the founder, chairman of the board, chief executive

       officer, and stockholder of LendingTree Parent, is the sole manager of

       LendingTree Sub and until February 2019, was the sole director of HLC.

b. Defendants and HLC all operated at the same address—11115 Rushmore

       Drive, Charlotte, North Carolina 28277.

c.     Defendants branded HLC as “LendingTree Loans” and integrated it into

       LendingTree’s online exchange platform. That is because, on information

       and belief, HLC’s lending platform was an integral part of Defendants’

       business strategy of creating competition and making loans on

       LendingTree’s exchange platform.       Nearly all of HLC’s loans were

       originated using leads generated from the LendingTree network.

d. Defendants represented in numerous filings with the SEC that they were

       liable for HLC’s repurchase and indemnification obligations.

e.     Defendants guaranteed debts vital to HLC’s mortgage business—the

       credit warehousing facilities that allowed HLC to remain in operation.

f.     Defendants manipulated HLC’s assets and liabilities, ensuring that HLC

       was undercapitalized at all times so that they would not have to own up

       for their wrongdoing. Defendants ensured that HLC lacked sufficient

       capital to hold onto loans for more than 30 days.



                                     31
        CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 32 of 36




      89.    It would be inequitable if the acts of HLC are treated as those of HLC

alone. That is because if the acts of HLC are treated as those of HLC alone,

Defendants will have been allowed to abuse the corporate form to funnel funds out

of HLC to try and insulate themselves from liability.

      90.    LBHI seeks a judicial determination of the respective rights and duties

of LBHI and the Defendants with respect to the foregoing. In particular, LBHI seeks

a declaration that each of the Defendants is liable to LBHI for the amounts due

under the Allowed Claim. Such a declaration is necessary and appropriate at this

time in order to ensure that LBHI may ascertain its rights with respect to the

Allowed Claim.

                           COUNT THREE
            (DECLARATORY RELIEF AGAINST LENDINGTREE SUB
                     AND LENDINGTREE PARENT)

      91.    Plaintiff realleges each and every allegation set forth in Paragraphs 1

through 90 as if fully set forth herein.

      92.    An actual controversy has arisen and now exists between LBHI and

Defendants. LBHI contends, but is informed and believes that Defendants deny,

that each of the Defendants is liable to LBHI for the amounts due under the Allowed

Claim because (i) Defendants were each principals who dominated and controlled

their agent, HLC; (ii) HLC was acting within the scope of its agency when it sold the

Defective Loans to LBB; and (iii) Defendants represented to the world that they were



                                           32
            CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 33 of 36




liable for repurchase and indemnification obligations based on contracts entered

into by their agent, HLC.

       93.      After LendingTree Sub (then LendingTree, Inc.) acquired HLC, it

operated its own lending business, which consisted of originating loans and selling

those loans to secondary market purchasers, including to LBHI’s assignor, LBB,

through HLC.

       94.      On information and belief, Defendants controlled every aspect of

HLC’s business, exploited HLC for its own gain, and caused HLC to originate loans

and sell them to purchasers in the secondary market, including to LBHI’s assignor,

LBB.

       95.      Defendants’ domination and exploitation of HLC is demonstrated by

the following facts (among other facts alleged above and to be developed in

discovery):

       a.     Defendants caused HLC to operate under the brand name “LendingTree

              Loans.”

       b. HLC’s revenues were primarily derived from the origination and sale of

              loans branded as “LendingTree Loans.”

       c.     “LendingTree Loans” were primarily sourced from consumer loan

              requests received by LendingTree websites and phone platforms.




                                          33
           CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 34 of 36




      d. Most of HLC’s customer leads were generated by the LendingTree

             network.

      e.     LendingTree Sub, at the direction of LendingTree Parent, funded HLC’s

             business through warehouse lines of credit entered into and/or

             guaranteed by LendingTree Sub.

      f.     Defendants would not permit HLC to retain sufficient capital or obtain

             sufficient credit to hold onto loans for longer than 30 days.

      96.      As alleged above, Defendants announced publicly on numerous

occasions that HLC was their agent and was acting within the scope its agency when

it originated and sold loans to purchasers in the secondary market, including LBB.

As alleged above, Defendants marketed HLC as their agent to prospective customers

and secondary market purchasers.

      97.      LBHI seeks a judicial determination of the respective rights and duties

of LBHI and the Defendants with respect to the foregoing. In particular, LBHI seeks

a declaration that each of the Defendants is liable, as HLC’s principal, to LBHI for

the amounts due under the Allowed Claim. Such a declaration is necessary and

appropriate at this time in order to ensure that LBHI may ascertain its rights with

respect to the Allowed Claim.

                                 PRAYER FOR RELIEF

           WHEREFORE, Plaintiff demands judgment in its favor and against the



                                            34
      CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 35 of 36




Defendants as follows:

     (A)   A declaratory judgment that Defendants assumed HLC’s

           indemnification liabilities, including the liabilities to LBHI that were

           fixed in the Allowed Claim;

     (B)   A declaratory judgment that Defendants are responsible to pay the

           Allowed Claim as HLC’s alter egos;

     (C)   A declaratory judgment that Defendants are liable for HLC’s

           indemnification liabilities, specifically the liabilities to LBHI that were

           fixed in the Allowed Claim, as the principals of their agent, HLC,

           which was acting within the scope of its agency when it sold defective

           mortgage loans to LBB, and because Defendants caused the world to

           believe they were liable for such repurchase and indemnification

           liabilities.

     (D)   An award of attorneys’ fees, interest, and costs to the fullest extent

           permitted by law; and

     (E)   All such further relief as the Court deems necessary or proper.




                                         35
      CASE 0:20-cv-01351-SRN-HB Doc. 2 Filed 06/11/20 Page 36 of 36




Dated: June 11, 2020           GREENE ESPEL PLLP

                                s/John B. Orenstein
                               John B. Orenstein, Reg. No. 020903X
                               Matthew D. Forsgren, Reg. No. 0246694
                               222 S. Ninth Street, Suite 2200
                               Minneapolis, MN 55402
                               jorenstein@greeneespel.com
                               mforsgren@greeneespel.com
                               (612) 373-0830




                                WOLLMUTH MAHER & DEUTSCH LLP

                                William A. Maher (pro hac vice
                                application forthcoming)
                                James N. Lawlor (pro hac vice application
                                forthcoming)
                                Adam M. Bialek (pro hac vice application
                                forthcoming)
                                Brant D. Kuehn (pro hac vice application
                                forthcoming)
                                Brad J. Axelrod (pro hac vice application
                                forthcoming)
                                500 Fifth Avenue
                                New York, NY 10110
                                Telephone: (212) 382-3300
                                Facsimile: (212) 382-3300
                                wmaher@wmd-law.com
                                jlawlor@wmd-law.com
                                abialek@wmd-law.com
                                bkuehn@wmd-law.com
                                baxelrod@wmd-law.com

                                Attorneys for Lehman Brothers Holdings Inc.




                                   36
